F“l
\§ '*i:

IN THE UNITED STATES DISTRICT COURT 93 -
FOR THE EASTERN DISTRICT OF TENNESSEE _‘j'jx“' 3 3 ~
AT KNOXVILLE

”..'.._.::`».\

   
     

'_ ,.

w’;\

CAsENo.3:i9-MJ- @51'~'*': '

`»;.

m THE MATTER OF THE SEARCH OF: )
THE RES]DENCES AT 800 WASHBURN )
AVENUE, KNOXVILLE 37919; 200 EAST )
QUINCY AVENUE, KNOXVILLE, TN )
37917; AND THE REAR WEST )
APARTMENT AT 618 MIDLAKE DRIVE, )
KNOXVILLE, TN 37918 )
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Peter G. Wooden, being duly sworn, state the following information to be true to the
best of my knowledge, information and belief:
INTRODUCTION
1. I am a Special Agent of the Drug Enforcement Administration (“DEA”), United States
Department of Justice. l have been so employed since September 2010. As such, l am a law
enforcement officer of the United States Within the meaning of 18 U.S.C. § 2507(7), and am
empowered by law to conduct investigations and to make arrest for offenses enumerated in 18
U.S.C. § 2516.
2. My experience as a Special Agent includes, but is not limited to, conducting physical
surveillance, interviewing Witnesses, Writing affidavits for and executing search Warrants,
Working With undercover agents and informants, issuance of administrative and federal grand
jury subpoenas, analysis of phone toll and financial records, and analysis of data derived from
the use of pen registers, trap and traces, and Wiretaps.

3. l have received training and have experience in. the investigation of violations of the

federal drug and money-laundering laws. As a result, I am familiar With matters including the

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 1 of 35 Page|D #: 11

means and methods used by persons and drug trafficking organizations (“DTOS”) to purchase,
transport,- store, and distribute drugs, and to hide profits generated from those transactions I also
have experience in analyzing and interpreting drug codes and cryptic dialogue used by drug
traffickers In addition, l am also aware that it is common for members of DTOs to possess
firearms in furtherance of their drug trafficking activities In addition, it is also common to use
electronic devices such as computers, cellular telephones, and other electronic means to
communicate and store information relating to the DTO and the trafficking of drugs.

4. l have personally participated in the investigation set forth below. I am familiar With the
facts and circumstances of the investigation through my personal participation, from discussions
with other agents and task force officers with various agencies involved in the investigation and
from my review of records and reports relating to the investigation Thi`s was a joint
investigation between DEA, Knoxville 'Police Department (KPD)’s Organized Crime Unit, High
Intensity Drug Trafficking Area (HIDTA)’s Drug Related Death Task Force, including but not
limited to the aforementioned agencies, Knox County Sheriff`s Office and TBI. All information
within this affidavit is from my own personal participation in the investigation, discussions
directly with law enforcement officers conducting the interviews and other investigation steps in
this investigation, and review of various videos of pole cam footage, reports from tracking
devices, and other related investigative tools.

5. l am submitting this affidavit in support of an application for a warrant to search the
following locations: 800 Washburn Street, Knoxville, TN 37919, as more fully described in
Attachment A (hereinafter “TARGET LOCATION A”), 200 East Quincy Avenue, Knoxville,

TN 37917, as more fully described in Attachment B (hereinafter “TARGET LOCATION B”),

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 2 of 35 Page|D #: 12

and rear west apartment at 618 Midlake Drive NE, Knoxville, TN 37918, as more fully described
in Attachment C (hereinafter “TARGET LOCATION C”).
6. Because this affidavit is being submitted for the limited purpose of establishing probable
cause for a search warrant authorizing the search of TARGET LOCATIOl\l A, TARGET
LOCATION B, and TARGET LOCAi`ION C, l have not included each and every fact known to
me concerning this investigation lnstead, I have set forth only the facts that l believe are
necessary to establish probable cause to believe that TARGET LOCATION A, TARGET
LOCATION B, and TARGET LOCATION C, contain evidence, fruits, and instrumentalities of
violations of Title 21, United States Code, Sections 846, and 841(a)(l), and Title 18, United
States Code, Section 922, as further described in Attachment D.

PROBABLE CAUSE
7. On September 28, 2018, a Knoxville Police Department (“KPD”) officer conducted a
traffic stop on a vehicle leaving 1715 Connecticut Ave, Knoxville, TN 37921, a suspected drug
house. The driver of the vehicle, Tanya L. Chambers, a/k/a “Tanya Galyon” (“GAYLON”), and
the front seat passenger, Stephen M. Goforth (“GOFGRTH”), were ultimately found to be in
possession of approximately twenty-five grams of suspected heroin. ln addition to the drugs,
GALYON and GOFORTH were found to be in possession of two digital scales, a ledger that
appeared'to detail monies owed and paid by drug customers, and $2,995' in U.S. currency.
GALYON and GOFORTH were each in possession of a cell phone at the time of their arrest.
Both provided voluntary consent for officers to extract and examine the data stored within those
cell phones. Officers used the Cellebrite Universal Forensic Extraction Device (UFED) to
extract the data and prepare reports of the contents of the phones. Following their arrests,

GALYON and GOFORTH have cooperated with law enforcement and provided separate
3

Case 3:19-mj-OlO51-DCP Document 6 Filed 05/03/19 Page 3 of 35 Page|D #: 13

statements regarding their source of supply and involvement in a drug trafficking organization
The drugs were sentto the Tennessee Bureau of Investigation Crime Laboratory (“TBI Lab”) for
testing and found to be a combination of heroin, a Schedule l controlled substance, and fentanyl,
a Schedule ll controlled substance. b

l GOFORTH INTERVIEW
8. Gn October 17, 2018, investigators conducted an interview of GOFORTH regarding the
September arrest. GOFORTH stated that his primary source of supply of heroin was a black
male from Detroit, Ml, who used the street name “Fuji.” GOFORTH stated that “Fuji”
frequently stayed in hotels in the north Knoxville area and used local taxicabs for transportation
GOFORTH stated that all of his dealings with “Fuji” are facilitated by GALYON, who is his
cousin GOFORTH stated that he and GALYON had been obtaining heroin from “Fuji” since
March or April of 2018. He said that he both uses and sells the heroin he obtains from “Fuji”.
GOFORTH stated that when he and GALYON first began obtaining heroin from “Fuji,” they
l were getting approximately ten grams at a time at a price of $100 per gram. GOFORTH stated
that at the time of his arrest, he and GALYON were each obtaining 20-23 grams of heroin from
“Fuji” several times per week. He stated that the heroin that was seized from him during his
arrest was heroin that was obtained from “Fuji.” _ GOFORTH stated that “Fuji’s” phone number
was stored under the name “Fugi” in the phone that was seized from him during his arrest.
Investigators re-examined the content of the data extracted from GOFORTH’s phone and found
that the content is corroborative of the information he provided during the proffer. Investigators
observed the contact named “Fugi” using telephone number 865-963 -2095. Message exchanges
within GOFORTH’s phone show his involvement in the conspiracy with “Fuji” and others to

distribute heroin

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 4 of 35 Page|D #: 14

GALYON INTERVIEW
9. On .1 anuary 14, 2019, investigators conducted an interview with GALYON regarding her
involvement in this drug trafficking organization (“DTO”). GALYON said that her primary
source of supply is a black male from Detroit who she knows as “Fuji.” She stated that she met
“Fuji” in May of 201 8. She stated that she was working as a call girl on Backpage.com and met
“Fuji” as a customer. GALYON said that she first met him at the Red Roof Inn on Merchants
Drive. GALYON said that she and “Fuji” discussed her selling heroin as a means of making
income and she agreed to Work for him in that capacity. She said that at first, “Fuji” gave her 5-
10 granis of heroin to sell and he expected a $100 per gram return on the heroin and she could
keep the profit. She said that “Fuji” directed customers to her. GALYON said that she started
selling from Tina Berry’s (“B_ERRY”) residence at 1715 Connecticut Avenue, which is the house
she was leaving when she was arrested in September of 201 8. GALYON said that she quickly
began to obtain 10 grams of heroin every two days from “Fuji.” GALYON said that after selling
to customers provided by “F_uji” for approximately two to three weeks, she decided to branch out
to new customers To do so, GALYON sent texts to people from whom she previously
purchased Opanas, offering to supply them With heroin After getting new customers, she
quickly began obtaining 40-50 grams of heroin per week from “Fuji.” GALYON said she would
meet with “Fuji” every day to either obtain heroin or pay him. She said that she usually met him
at the Red Roof Inn on Merchants Drive or the Extended Stay Motel on N. Peters Road and that
he frequently traveled in taxi cabs. GALYON said she and “Fuji” started using other locations to

drop off heroin and pick up money. She said they had an associate named Brandy Welch who

5

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 5 of 35 Page|D #: 15

lived on Meadowbrook Circle and “Fuji” began using Welch's residence as a drop point. She
said “Fuji” would drop off heroin in the bathroom of Welch’s residence and she would then go
pick up the heroin to sell. GALYON said Welch was paid 1/2 gram of heroin for allowing the
drops to take place. GALYON said two days before she`was arrested in September, she picked
up two 25 gram packages from Welch’s residence that were dropped off by “Fuji,” and that the
heroin she was arrested with was one of those 25 gram packages She also provided that the
heroin that GOFORTH had was what was left of the other 25 gram package. GALYON also
stated that the $2,995 in U.S. currency seized that day was money she had made from selling
heroin out of the 25 gram package.

10. GALYON stated she believed that “Fuji’s” real name was “Darnien” and that he had a
brother named “Darius.” She further provided the names and addresses or general locations of
customers of hers that also sell heroin The following is a list of those customers This is not an

exhaustive list, but what GALYON could remember at the time of the interview:

0 Tina Berry, lives at 1715 Connecticut Avenue, Knoxville, TN

¢ Alex `Stinnett, a deaf white male who was incarcerated at the time

¢ April Berry, daughter of Tina Berry and lives at Building 11 at Big Oak Apartments

o Rhonda Dukes

0 J osh Cooper, lives in the apartments off Jacksboro Pike, north of Central High School
¢ Mindy Sanchez, Clinton,.TN

§ Steve and Jessica Bouvier, live at 225 Nicely Trail, Knoxville, TN

0 Brandy Welch, 7128 Meadowbrook Circle, Knoxville, TN

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 6 of 35 Page|D #: 16

`¢ Steven Goforth, last known staying with the Bouviers at 225 Nicely Trail, Knoxville, TN
¢ Stephanie Hatmaker, a/k/a “Boodles” (“HATMAKER”)

GALYON also stated that HATMAKER’s husband is a taxi driver that “Fuji” frequently uses for

transportation

11. GALYON stated that “Fuji’s” phone number was stored as “My #l” in the phone that
was seized fi‘om her during the arrest in September of 201 8. In the extraction conducted on the
phone from September, the contact named “My # 1” was telephone number 313-695-9560.
There were numerous incoming and outgoing text messages with numerous contacts that were
corroborative of the information provided by GALYON during the interview, including eight
SMS messages exchanged with “l\/ly # 1.” In addition, the text messages on the extraction
confirm conversations concerning drug activity between GALYON and drug users Also, during

the interview, GALYON identified the Facebook page of “Fuji.”

FUJI FACEBOOK INFORMATION

12. Following the interview with GALYON, law enforcement utilized an undercover
Facebook account to publicly view the Facebook page for “thereel jeddoe,” the Facebook
account identified by GALYON belonging to “Fuji.” The profile picture associated with the
page is a black male that matches the physical description of “Fuji,” as provided by GALYON
and GOFORTH. In the “about” section of the page, it lists the user’s date of birth as February 2,
1985 . The “about” section also shows the telephone number for the user as -865-963-2095, the
same number found in GOFORTH’s phone as “Fugi.” Upon searching various open source and
law enforcement databases, it was found that Damion Knox has date of birth February 2, 1985

from Detroit, Ml, with a relative named Darious Knox. According to the l\/Iichigan Department

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 7 of 35 Page|D #: 17

of Corrections Offender Tracking Information System (OTIS), the photograph of Damion Knox
appeared to be the same person as the profile picture for the Facebook account identified as that
of Fuji, “thereel jeddoe.” OTIS indicated that Damion Knox, a/k/a “Fuji” (“FUJI”), has multiple
felony controlled substance distribution convictions in the state of Michigan. Also, the Michigan
driver’s license photograph of Darnion Knox was the same person that GALYON had identified

as FUJI.
HATMAKER INTERVIEWS

13. On January 14, 2019, KPD investigators interviewed HATMAKER regarding her
involvement in the overdose death of Martina Tyler(“TYLER”). During the interview,
HATMAKER confessed to selling the heroin to TYLER that likely caused her death.
HATMAKER said she obtained the heroin from a black male with a light complexion she knows
as “Fuji.” She stated FUJI stays at various hotels or at an apartment somewhere off of Old
Rutledge Pike. She said that he typically uses taxicabs for transportation HATMAKER stated
she was obtaining eight grams of heroin from FUJI three times per week at a price of $100 per
gram. She stated he would typically provide the heroin up front and expect payment when he re-
supplied her later in the week. HATMAKER also provided that FUJI used telephone number

865-385-1991.

14. On January 30, 2019, law enforcement again interviewed HATMAKER while she was in
custody at the Knox County Detention Facility regarding FUJI. During this interview, 5
HATMAKER provided more detailed information regarding FUJl’s activities HATMAKER
stated she had met FUJI to purchase heroin at an apartment building on .lohn Sevier School

Road. Based on her description of the apartment building, investigators determined that it was

8

Case 3:19-mj-01051-DCP vDocument 6 Filed 05/03/19 Page 8 of 35 Page|D #: 18

1423 John Sevier School Road, Knoxville, TN. HATMAKER stated that it was her
understanding that FUJI stayed in one of the apartments there periodically HATMAKER was
shown the Michigan driver's license photograph of Damion Knox and identified him as. the

person she knew as FUJI.

15. On February 21, 2019, HATMAKER was released from custody with an agreement to
cooperate with law enforcement in this investigation On February 26, 2019, she made contact
with a KPD investigator and advised that she had just met with FUJI. HATMAKER stated that
FUJI had brought her approximately 20 grams of heroin for her to distribute. HATMAKER
stated that FUJI was now using telephone number 865-208-8327. She hirther stated that she had
a series of text messages with FUJI that were incriminating and would corroborate the
information she had provided in previous interviews HATMAKER sent “screen shots” of the
text exchange to the KPD investigator. The KPD investigator then met with HATMAKER and
took custody of the suspected heroin The drugs were sent to the lTBI Lab for testing and the
substance was found to be a combination of heroin, a Schedule l controlled substance, and
fentanyl, a Schedule ll controlled substance. The following is an example of just one of the

approximately 30 screen shots sent to the KPD investigator:

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 9 of 35 'Page|D #: 19

 

We:l 9'22¥>.*.'1

§§ t need sum bread l'm down
here wit shit n it ain't move n

 

We.'l 9 3 2 il Nt

Huh

Wetl 9 L’EP.‘.l

lt’s slow bby

 

We;l Q'?JP,\'*;

Dats ail l'm frustrated

 

We{l 9 ZAFM

l got like 10 left out da 20 |
should be ready tomorrow
|'mma try my best what kevin
gates say grind harder ayee

| love him | listen to him
everyday n it makes me think
about u

\’£i':d l,‘ Q'§il”.'.t

One day l'mma buy u some
of them \,' like in the

 

@ j€end irle';;:~;'atje

 

Based on my training and experience, this text exchange indicates that FUJI is complaining
about having heroin and not being able to sell it fast enough. HATMAKER’s response indicates
that she has 10 grams left of the 20 grams she previously obtained from FUJI and would be able

to sell that amount and need additional heroin the next day.

ASHLEY RHYNES INTERVIEW

16. On January 31, 2019, KPD investigators interviewed Ashley Rhynes (“RHYNES”) who
was in custody on an unrelated charge. RHYNES stated she purchases heroin from J ama Collier
(“COLLIER”) who lives in an apartment at 1423 John Sevier School Road. RHYNES said that

J ama COLLIER lives in the top right apartment and is supplied heroin by a black male from
1 0

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 10 of 35 Page|D #: 20

Detroit who uses the nickname “Fuji.” RHYNES stated it is her understanding that FUJI rents
the apartment directly across from COLLIER and uses it to store heroin She said that FUJI
stays with COLLIER some nights In December 2018, COLLIER provided 1423 John Sevier

School Rd. as her address during a court appearance in Knox County Criminal Court.

CHASITY ANDERSON TRAFFIC STOP AND INTERVIEW

17. On March 1,1, 2019, a KPD officer conducted a traffic stop on a vehicle he observed
leaving BERRY’s residence at 1715 Connecticut Ave., the same residence that GALYON was
leaving when she was arrested. The driver of the vehicle, Chasity Anderson (“ANDERSON”),
failed to stop at a stop sign During a consent search of ANDERSON's vehicle and person,
officers found a total of approximately 20 grams of a substance believed to be heroin, a notebook
containing a ledger of monies owed for certain amounts of drugs, a digital scale, and $1,578 in
U.S. currency. During the course of the traffic stop, ANDERSON stated she sells heroin and
admitted to dropping off approximately 1.5 grams of heroin at BERRY's residence.

ANDERSON agreed to cooperate and was transported to the detention facility.

18. The following morning, March 12, 2019, ANDERSON met with law enforcement, was
advised of her Miranda rights, and voluntarily provided a statement. At the beginning of the
interview, ANDERSON indicated that she “dated” one of the “main guys” of the “Detroit boys”.
' When asked who it was, she responded “Darnez Turner.” ANDERS_ON stated that in October of
2018, she Was obtaining heroin from J osh Cooper (“COOPER”) at an apartment on Watauga
Drive in north Knoxville. She stated while at COOPER’s apartment she met who she came to
know as Darnez Turner (“TURNER”). She stated TURNER made a proposition to her regarding

her selling heroin for him. ANDERSON said she took TURNER up on the proposition and

ll

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page_11 of 35 Page|D #: 21

began obtaining heroin from him that she then sold. ANDERSON said she was then introduced
to “Fuji,” who she was told was TURNER’s brother. Anderson said FUJl was the source of
supply for TURNER and that she frequently communicated with both FUJI and TURNER. She
indicated that at some point during their relationship, she became romantically involved with
TURNER. ANDERSON said when she first began selling heroin for TURNER, she was given a
customer base by TURNER and FUJ 1. She said in the beginning, she was given 10 grams of
heroin per day by TURNER and FUJI. She stated the heroin was “fronted” to her with the
expectation that she would pay them back at the price of $lOO per gram, and that she sold the
heroin for $125 -$15 0 per gram and kept the profits ANDERSON said she quickly escalated to
obtaining 40 grams of heroin per day from FUJI and TURNER. ANDERSON stated she has
been living in various hotels throughout Knoxville and that she both delivered heroin and had
customers come to her hotel rooms She said every night, TURNER or another “runner” Would
bring the heroin to her hotel room and pick up the money from that day’s sales She also

provided that TURNER, FUJI and other runners almost exclusively traveled in Paradise taxicabs

19. ANDERSON stated several weeks prior to the interview, she and TURNER ended their
romantic relationship She knew that TURNER was living in a white double-wide mobile home
on l\/lclntyre Road in east Knoxville with a girlfriend named “Tara.” ANDERSON stated around
the time she stopped dating TURNER, she was introduced to a new runner, who she only knew
as “Squirrel.” She said “Squirrel” took over the duties of delivering the heroin and picking up
the money. Her description of “Squirrel” was a young, heavy set black male who she believed
was from Detroit, Ml. ANDERSON stated the heroin seized from her during the arrest was what
was left of 40 grams delivered to her the night before by “Squirrel” and that the money seized

was the proceeds of the heroin sales she had made that day. ANDERSON said “Squirrel”
12

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 12 of 35 Page|D #: 22

delivered the heroin to her at her motel room Sometime after midnight the night prior to the arrest
and that he came into her hotel room to deliver the drugs She said she talked to FUJl every day
on the phone and that FUJl’s phone number was stored in her phone as “Lil Bro,” TURNER was

stored as “DT,” and “Squirrel” was saved as “DT’s Cuz.”

20. ANDERSON stated when she was first introduced to FUJI, he and TURNER were living
with a female named “Jama” at a four-plex apartment building somewhere off of Rutle’dge Pike.
She provided that they had recently moved due to their belief that they had drawn the attention of
law enforcement She said that they moved to a house on E. Quincy Avenue, near N. Central St.
lt was also her understanding that FUJI had a girlfriend that lived somewhere in an apartment off

Middlebrook Pike and that he frequently stayed with her.

21. ANDERSON agreed to accompany officers to the East Quincy Avenue area and attempt
to point out the house being used by FUJI. Investigators drove with ANDERSON to the area
where she identified TARGET LOCATION B as the residence ANDERSON stated that she had
dropped TURNER off at that residence within the past two weeks and watched him enter the
house. She said she specifically remembered a “Private Parking” sign in the front yard near the
driveway. ANDERSON' was shown a series of photographs of individuals believed to be
involved in the conspiracy, including a photograph of Damion Knox. Anderson identified the

photograph of Damion Knox as the person she knew as FUJI.

22. ANDERSON said she has seen FUJI and TURNER with up to two kilograms of heroin at
the apartment off of Rutledge Pike. She further stated FUJI told her he was approaching one
million dollars in profit from drug sales She stated it is her understanding that FUJI goes to

Detroit to get the heroin himself and drives it back to Knoxville or has someone drive him. She

13

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 13 of 35 Page|D #: 23

stated he has several other people in his employ that work much in the same manner as she does.
ANDERSON also knew that GALYON, HATMAKER and a white male known only as “JJ”
were selling heroin for FUJI. She stated “JJ” was selling from an apartment in the back of a
house on Midlake Drive. She further stated that after HATMAKER, a/k/a “Boodles,” was
released from jail, FUJI gave her $2,000. This is corroborative of the incident in which
HATMAKER contacted investigators and turned over the 20 grams of heroin, which would be

worth $2,000 at the $100 per gram price.

23. ANDERSON voluntarily consented to a search of her phone. The information extracted
from ANDERSON’s phone corroborated her statement and indicated that she was involved in
the distribution of heroin with this drug trafficking organization Upon further review of the
content of ANDERSON’s phone, investigators found a contact named “Baby Bro” and a contact
named “Lil Bro”. The number for “Baby Bro” was 865-208-8327, the same number provided by
HATMAKER as _a number for FUJI. The number for “Lil Bro” was 865-242-9142. The report
reflected that ANDERSON used the 208 number for “Baby Bro” to communicate from February
26, 2019 to March 4, 2019. All texts with that number ended on March 4, 2019. On March 5,
2019, text communication began with the 242 number, the contact named “Lil Bro,” and
continued until ANDERSON’s arrest on March 11, 2019. There are also numerous text
exchanges that corroborates ANDERSON's statements regarding her distribution of heroin with
“Squirrel” at telephone number 313-574-5582. The following is a series of text exchanges
between ANDERSON and FUJI (Baby Bro and Lil Bro), as just one example of what is believed

to be discussion of drug distribution within the organization

14

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 14 of 35 Page|D #: 24

 

 

 

 

 

1 S@nt To 2/26/2019 S€Ill Do you know about Yes
the Brian Horner guy
8652088327 6130557 that your brother WaS CaI'V
Pl\/I(UTC- Pr>i<*>.w.<>i< With ed:
Baby Bro’*‘ 5) Yes
Direction:
Outgoing'
2 ' S€nt To 2/26/2019 S€Il'f They got him today Yes
and have had JJs
8652088327 6210700 Road C]QSed down CZII'V
PM(UTC- chasing him down so ed=
Baby BTO* 5) he hasn't been able to Y€S
do nothing all day.
Direction:
Outgoing
3 InbOX From' 2/28/2019 R€ad Yooooo Yes
8652088327 3:57:15 Carv
PM(UTC- ed:
Baby Bro* 5) Yes
Direction:
Incoining
4 S€nt To 2/28/2019 S€Dt What's up Yes
8652088327 3:57:45 Carv
PM(UTC- ed:

 

 

 

 

 

 

 

 

15

Case 3:19-mj-01051-DCP `Document 6 Filed 05/03/19 Page 15 of 35 Page|D #: 25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Baby Bro* 5) Yes v
Direction:
Outgoing
5 Sent TO 2/28/2019- S€H'f l just want u to know Yes
l've not went to bed
8652088327 4201232 ' yet and dropped price Cal'V
4 PM(UTC- to try to get rid of ed:
Baby Bl`O* 5) more..l was already YCS
cheapest around but
l'm doin whatever to
_ _ make u happy and
Dn'ectlon: ,
lm very loyal l hope
. _ u see thatl!!! A little
Outgoing . .
time and 1 will be
back up l promise
6 InbOX From 2/28/2019 Read rim Yes
8652088327 4:17:03 Carv
PM(UTC- ed:
Baby Bro* 5) Yes
Direction:
lncoming
7 InbOX From 2/28/2019 R€ad Tliat's y l'm bout to Yes
help u get u a crib a
8652088327 4117§13 real house here in Cal’V
PM(UTC- knox ' ed:
16

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 16 of 35 Page|D #: 26

 

 

Baby Bro*

Direction:

lncoming

5)

Yes

 

8 Sent

To
8652088327

Baby Bro*

Direction:

Outgoing

3/4/2019

2;24;43
PM(UTC-
5)

Sent

And no l didn't get to
look at the room l've
had this room till
tomorrow paid-up so
just stayed here she
had me so mad last
night l was shaking
and yelling and l
can't have s*** like
that going on at a
motel for cops to get
called. 1 just can't f
how she talk to me
after all l've done for
her the last few days
l spent alot on her
and tried to show her
a different way l
have lost so she
didn't have to go out
on dates

Yes

Carv
ed:
Yes

 

 

9 Sent

 

 

To
8652088327

Baby Bro*

 

3/4/2019

4:46 :00
PM(UTC-'
5)

 

 

Sent

 

Tanyas on phone said
ca11 u give her at least
50 by tomorrow
night. She thought
she had more money
than she does

 

Yes

Carv
ed:
Yes

 

17

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 17 of'35 Page|D #: 27

 

 

 

 

 

 

 

 

 

Direction:
Outgoing
1 ` Sent T0 3/10/2019 Sent 1 got u tomorrow tho Yes v
1 don't ever be
8652429142 1132100 shoiting u....1'm back CBI'V -
_ AM(UTC' in business now so €d!
Lll BI`O‘ 5) no worriesm Yes
Dil'ection:
Outgoing
2 InbOX From 3/10/2019 Unl`€a l'm work n on u and Yes
~ d boogie a crib
8652429142 1:35:15 Carv
AM(UTC- ed:
Lil Bro* 5) Yes
Direction:
lncoming
3 Sent To 3/10/2019 Sent l'm getting pissed for Yes
real squirrel is telling
8652429142 11152:55 me 1 can't turn their CHI'V
. PM(UTC~ phones Ofr after they ed:
Lll BYO* 4) hicked me like they Y€S
did. 1 just paid 170$
phone bill...it's not
_ , rite and idk why 1
Dlrection: .
have to continue
Outgoing paying a bill for
someone that done

 

 

 

 

 

 

 

 

18

Case 3:19-mj-01051-DCP Document6 Filed 05/03/19

Page 18 of 35 Page|D #: 28

 

 

me like that...plus l'm
gonna have to pay
for 2 new phones if 1
don't get them back.
l've always had ur
back and u see they
treated me like shit
so why can't yall
have mine. l'm not
asking u to do
anything at all with
phone's 1 can have
that dealt with...l'm
working my ass off
to make u happy and
show u 1'm loyal but
1 can't handle these
fucked up ppl! The
first day 1 got ppl
back 1 done 34...
that,'s better than 1
been doin...l still
have ppl on way too

 

 

4 lnbox _ From

8652429142

Lil Bro*

Direction:

lncoming

 

 

 

3/11/2019

12:03 :41
AM(UTC-
4)

 

Read

 

 

lDainn bby u been kill

n shit

 

Yes

Carv
ed:
Yes

 

19

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 19 of 35 Page|D #: 29

 

 

5 Sent To 3/11/2019
8652429142 2;07;46

AM(UTC-
Lil Bro* 4)

Direction:

Outgoing

Sent

1 have ur 60$ from
last night too but
squirrel had me so
damn mad 1 didn't
even remember to
give to him. 1 had
tears in eyes and nol
has made me that
mad n long time...l
told him to just leave
me alone n let me
calm down but he
kept pushing me
thinking that was ok.
ldk why ppl do me
the way they do
when l'm so good to
everyl

Yes

Carv
ed:
Yes

 

6 sent re 3/11/20194

86542429142 10;31;29
AM(UTC-
Lil Bro* 4)

Direction:

Outgoing

Sent

U should tell squirrel
to stop being mean to
me. He kept pushing
me. My friend knows
me n thought l was
gonna snap on
him...he was doin it
purposely knowing
how mad l was n l
told hiin to leave me

alone for a min

Yes

Carv
ed:
Yes

 

 

7 Sent To 3/11/2019

§§

8652429142 10;34;09
AM(UTC-

 

 

 

 

 

Sent

 

He literally had me

_ in tears when he left

and that's when l'm
really niad_...l know

 

Yes

Carv
ed:

 

20

‘Case 3:19-mj-01051-DCP Document6 Filed 05/03/19

Page 20 of 35 Pagel'D #: 30

 

 

 

 

Lil Bro* 4) he's young and Yes
immature but damn..
Direction:
Outgoing
8 Sent re 3/11/2019 Sent And if JJ gold 20 Yes
yesterday it was only
8652429142 10138152 j because he paid for it Cal'V
. AM(UTC' out of his own pocket ed!
Lll BI'O* 4) there's no way he's Y€S
still doing that
Direction:
Outgoing

 

 

 

 

 

 

 

 

 

Based on,training and experience, 1 believe that these text exchanges are indicative of
ANDERSON and “Baby Bro/Lil Bro” being engaged in a conspiracy to distribute controlled
substances Furthermore, the text message regarding “.1.1” and “Squirrel” are corroborative of the

information provided by ANDERSON as detailed above.

24. Following ANDERSON’s interview, she was transported back to the detention facility.
ANDERSON was released on bond later that night. ANDERSON has continued to cooperate
and provided information throughout the course of the investigation During later interviews
with ANDERSON, she advised that following her release from jail, she had obtained heroin from
FUJ 1 and “Squirrel”. She stated they recently stopped using rental cars and began using a white
car with a Maine license plate. She stated that “Squirrel” always rode in the back seat and the

vehicle was always being driven by a very tall, thin black male who spoke with an accent. She

21

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 21 of 35 Page|D #: 31

stated that she believed he was likely from an African nation based on his accent. ANDERSON
stated that since her arrest, she has met with “Squirrel” and the tall black male at the Krystal’s on
N. Broadway and the Sparkle Clean Car Wash on Central Avenue Pike. ANDERSON stated
they prefer to meet atthe car wash. ANDERSON said that since her arrest, she was obtaining
approximately 10 grams of heroin per day from this DTO and selling all of it to a male by the
name of Nathan Rogers (“ROGERS”) who lives in a trailer park in Maryville. Based on this
information, officers made contact with an agent with the 5th Judicial District Drug Task Force in
Blount County. The agent advised that the 5th DTF has conducted two controlled buys of heroin
from ROGERS in Maryville on February 28 and March 8, 2019. The drugs were from both
controlled buys were sent to the TBI Lab for testing and found to be a combination of heroin, a

Schedule 1 controlled substance, and fentanyl, a Schedule 11 controlled substance,

25. ANDERSON firrther stated “JJ,” whom she had discussed during her previous interview,
had taken over her customer base after she was arrested and was obtaining 70-80 grams of heroin
per day that he was distributing from his residence at TARGET LOCATION C. She stated “J .1 ”
lived in the “back left” apartment of TARGET LOCATION C, if facing the back of the
apartment from the alley. She said customers frequently use the alley and pull into the back yard l
of the residence to access the apartment ANDERSON provided a phone number used by “.1.1” as
.423-561-5035. lnvestigators entered that phone number in Facebook Messenger and found it to
be associated with a Facebook page with the profile name of Jason McBride. While perusing the
publicly viewable portion of the Facebook page for .1 ason McBride, officers observed a
photograph of a marriage license with the name 1 erry .1 oseph .1 ordan with the date of birth as

September 3, 1968. Investigators then obtained a driver’s license photograph of Jerry Joseph

22

Case 3:19-mj-01051-DCF’l Document 6 Filed 05/03/19 Page 22 of 35 Page|D #: 32

Jordan (“JORDAN”) the date of birth of September 3, 1968, and presented it to ANDERSON.

Anderson identified the photograph of JORDAN as the person she knew as “JJ”.

26. ANDERSON stated COOPER, who both she and GALYON implicated in their earlier
statements had moved from Watauga Drive to a residence at 8999 Childress Road.

ANDERSON stated it was her understanding that COOPER was obtaining multi-gram quantities

of heroin from this DTO for further distribution

SOUIRREL FACEBOOK INFORMATION

27. lnvestigators entered the phone number stored in ANDERSON’s phone as “DTcuz”
(313-574-5582) into Facebook Messenger and found that it was associated with a Facebook
profile named “Perky Jbo.” The profile picture associated with “Perky Jbo” is a young heavy-set
black male that matches the physical description of “Squirrel” as provided by ANDERSON. The
profile picture is of the male holding what appears to be a very large stack of currency to the side
of his -head. A search of the phone number in various open source and law enforcement
databases revealed that the number was associated with a black male from Detroit, Ml named
Jeremiah Johnson. Officers obtained a MI driver’s license photo of Jeremiah Johnson and
observed that leremiah Johnson appears to the same person as the profile picture of “Perky Jbo.”
Furthennore, ANDERSON was later shown the driver’s license photograph of .1 eremiah Johnson
and identified him as the person she knows as “Squirrel”. Below is the driver’s license
photograph of Jeremiah .1 ohnson (“SQUIRREL”) and the profile picture of his Facebook profile

of “Perky Jbo”:

23

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 23 of 35 Page|D #: 33

 

POLE CAM AND TRACKER INFORMATION

28. On March 15 , 2019, investigators began conducting electronic surveillance via a “pole
cam” at TARGET LOCATION B, the residence that Al\lDERSON advised was being used by
SQUIRREL. Upon viewing the pole cam in real time, reviewing video captured via the pole
cam, and conducting physical surveillance, officers have observed SQUIRRELand a tall, thin
black male discussed in interviews of ANDERSON, later identified as Papa Diop, a/k/a “Too
Tall” (“DIOP”), coming and going from the residence. They are seen on the pole cam making
frequent trips back and forth from the residence almost every day. The two males follow a
similar pattern almost every time they leave and return to the residence On most occasions,
DIOP exits the house first and approaches the vehicle in which they are going to travel. After
DIOP reaches the car, SQUIRREL exits the residence and approaches the vehicle. DIOP always
drives and SQUIRREL gets into the back seat. When the vehicle retums, DIOP exits the vehicle
first and approaches the residence Once DIOP reaches the door, SQUIRREL exits the back seat

of the vehicle_. DIOP frequently appears to use a key and open the front door. They both then

24

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 24 of 35 Page|D #: 34

enter the residence The surveillance indicates that both SQUIRREL and DIOP were residing at
»TARGET LOCATION B until April 8, 2019, when they appeared to change locations
However, during the course of the investigation DIOP has been observed returning to TARGET
LOCATION B and using a key to enter the residence even after they appear to have moved out,
thus indicating that members of the DTO still have access to the house at TARGET LOCATION
B. Since April 8, 2019, DIOP is the only individual that has been seen entering TARGET

LOCATION B.

29. During the course of the investigation officers have observed SQUIRREL and DIOP use
three different vehicles in the same manner as described above. The first vehicle was a black
Mitsubishi Outlander. During one surveillance operation on March 19, 2019, a faded “Uber”
rideshare sticker was observed in the rear window of the Mitsubishi Outlander. A check of the
Tennessee registration of the Mitsubishi revealed it was an Avis rental vehicle. 1nformati0n
received from Avis Rental Cars pursuant to a subpoena revealed that the Mitsubishi Outlander
was rented to Papac Diop with a Michigan address 1nvestigators conducted a search of
variations of the name Papac Diop in an open source database and found the name Papa Diop
associated with 1423 John Sevier School Rd. During the course of the investigation, officers
obtained a Michigan driver’s license for DIOP and observed that the photograph appeared to be
the same individual driving the rental vehicles in this case. On March 23, 2019_, investigators
observed SQUIRREL and DIOP traveling in a black Buick registered to Crystal Bowman. Later
on that date, the black Buick arrived at the residence closely followed by a white Nissan Versa
with a Maine tag. SQUIRREL and a female exited the black Buick. DIOP was observed exiting

the driver’s seat of the white Versa. The female left driving the black Buick and SQUIRREL

25

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 25 of 35 Page|D #: 35

and DIOP entered the residence Since that time, SQUIRREL and DIOP have been traveling in
the manner described above in the white Nissan Versa. The white Versa is registered to Hertz
Rental Cars lnformation obtained pursuant to a subpoena showed that the vehicle was rented by
Crystal Bowman. During multiple surveillance operations, officers have observed an illuminated

ride-share light mounted in the front windshield of the vehicle.

30. Pole cam footage has also captured a person believed to be FUJ 1 coming and going from
TARGET LOCATI()N B in a silver Nissan Maxima bearing Tennessee Registration 01\/156Y4.
The vehicle is registered to Shadeja Chandler, a/k/a “Lola” (”CHANDLER”). During a
surveillance operation on March 19, 2019, officers observed FUJ 1 at the residence in the silver
Maxima. Officers were able to follow Knox from TARGET LOCATION B to a residence at
TARGET LOCATION A. lnforrnation received pursuant to the Knoxville Utilities Board

revealed that CHANDLER has utilities in her name at TARGET LOCATION A.

_ 31. ` On March 25 , 2019, a federal search warrant from this Honorable Court, for geolocation
data for telephone number (865) 242-9142 associated with FUJl. On that same day, this Court
also issued an order for the installation and use of pen registers and trap and trace devices for that
same phone and telephone number (313) 574-5582, associated with SQUIRREL. The
telephone associated with FUJ 1 was turned off during much of the period of authorized
geolocation data, but on March 31, 2019, beginning at approximately 5:06 p.m and continuing
through approximately 9:36 p.m., the telephone was turned on and agents received multiple GPS
location data in the vicinity of TARGET LOCATION A. The geolocation data indicated that the

locations provided had an accuracy of within approximately 1500 meters

26

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 26 of 35 Page|D #: 36

32. On April 4, 2019, investigators with KPD’s Organized Crime Unit, with assistance from
agents with the TBI, installed a court authorized GPS tracking device on the 2018 Nissan Versa
with l\/laine tag 9442WF. The GPS tracker allows officers to track the vehicle in real time and to
review the historical location of the vehicle. Upon reviewing the data collected from the tracking y
device, pole cam footage, and physical surveillance, officers have been able to identify numerous
locations visited by SQUIRREL and DIOP. The tracker did have a battery malfunction and
stopped reporting on April 12, 2019. lt was replaced with an operational device on April 15 ,
2019. The information from the tracking device indicated that the Nissan Versa made eleven

(1 l) visits to TARGET LOCATION A between April 4 and April 16, 2019 (there was no tracker
information between April 12 at approximately 1130 p.m. and April 15 at approximately 4:30
a.m.). Based on witness statements physical surveillance, and tracker information, it is believed
that TARGET LOCATION A is the residential address of FUJ 1, the primary source of supply for
» the DTO. 1n addition to TARGET LOCATION A, the tracking device has placed the vehicle at

the following locations of interest on several occasions, often several times per day:

0 TARGET LOCATION C (in the alley behind residence) - this corroborates info from
ANDERSON regarding the residence of JORDAN, who is supplied up to 80 grams of
heroin per day by this DTO for further distribution

- 8999 Childress Road, Knoxville, TN ~ this corroborates info from ANDERSON
regarding the residence of COOPER, who allegedly obtains multiple gram quantities of
heroin from this DTO for further distribution This is further corroborated by
incriminating text messages in both ANDERSON and GALYON’s phones

0 5 504 Central Ave Pike, Knoxville, TN ~ Sparkle Clean Car Wash ~ this corroborates
information from Chasity ANDERSON that this DTO uses this location as a location to

meet customers for re-supply purposes

27

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 27 of 35 Page|D #: 37

v 5335 Central Ave Pike, Knoxville, TN _ Clarion lnn - officers observed the rental
vehicle at the location during a surveillance operation and observed SQUIRREL waiting
in the back seat while DIOP went into the hotel and soon returned, further corroborating
the information from several cooperators that this DTO uses the hotels in the North

Knoxville area for distribution

¢ 208 Market Place Blvd, Knoxville, TN _ Red Roof Inn - this corroborates information
from cooperators that this DTO meets mid-level dealers at local hotels to re-supply them

with heroin and pick up money

¢ 258 Harry Lane Blvd, Knoxville, TN ~ Motel 6 - this also corroborates information from
cooperators that this DTO meets mid-level dealers at local hotels to re-supply them with

heroin and pick up money

¢ 5334 Central Avenue Pike, Knoxville, TN _ Red Roof lnn - this again corroborates
information from cooperators that this DTO meets mid-level dealers at local hotels to re-

supply them with heroin and pick up money

¢ 5110 Mclntyre Road, Knoxville, TN _ this corroborates information from ANDERSON
that FUJl’s brother and co-conspirator TURNER lives at the double-wide trailer on
Mclntyre Road

¢ 1423 John Sevier School Road, Knoxville, TN - this is believed to be the residence of
COLLIER. This corroborates information obtained from RHYNES regarding F UJ 1
possibly having two apartments and supplying COLLIER with heroin This also
corroborates information from ANDERSON and HATMAKER who stated that F UJ 1 and
the other members of the conspiracy were operating out of an apartment on .1 ohn Sevier

School Road before moving to TARGET LOCATION B

33. On April 8, 2019, officers observed unusual activity taking place at TARGET
LOCATION B via the pole cam. Officers observed DIOP pull the Versa up to the front door of

the residence. He and SQUIRREL then hurriedly began loading items from within the residence
28

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 28 of 35 Page|D #: 38

into the vehicle. After essentially filling the vehicle with items from the residence, they left in
the Versa. After making a couple stops, the tracking device indicated that they went to 1423
John Sevier School Road. Since that time, it appears thatthey are living and operating out of
1423 John Sevier School Road much the same as they were at TARGET LOCATION B. fhe
tracking device indicates that the Nissan Versa returns to 1423 Johns Sevier School Road several
times throughout the day and spends most over-nights at that location 'l`he tracker and pole carn
have shown that DIOP has returned to the residence at TARGET LOCATION B even after they
have appeared to start staying on John Sevier School Road. The visits were short in nature but it
did appear that DIOP used a key to open the front door, indicating that they still have dominion,
control, and access to the residence. The last time the tracking device placed the Nissan Versa at

TARGET LOCATION B was April 12, 2019 at approximately 1:30 a.m.

34. On April 10, 2019, the tracking device indicated that the Nissan Versa was northbound
on 1-75 out of Knox County. Upon reviewing the historical information the next day, it appeared
that the Nissan Versa traveled to the Greyhound Bus Station in Cincinnati, OH. The Nissan was
in Cincinnati for less than two hours and appeared to travel to various convenience stores and
restaurants after leaving the bus station The Nissan Versa then traveled directly back to
Knoxville and went directly to TARGET LOCATION A, arriving at approximately 2:30 am on
April 12, 2019. After approximately 30 minutes, the Nissan Versa left TARGET LOCATION A
and went to a residence at 3235 Wilderness Road, Knoxville, TN, where it stayed for the
remainder of the night The following morning, the vehicle returned to 1423 John Sevier School
Road. I know from my training and my experience with many Detroit based heroin distribution

investigations that drug couriers commonly use the Greyhound Bus Lines as a method of

29

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 29 of 35 Page|D #: 39

transportation for heroin 1 further know from the Greyhound Bus online schedule for April 11,`
2019, two buses from Detroit, MI to Cincinnati, OH arrived at 7:25 p.m. and 8:50 p.m. The
information from the tracking device indicated that the Nissan Versa arrived at the bus station in
Cincinnati at approximately 7:5 0 p.m. and departed Cincinnati at approximately 11:30 p.m.

bound for Knoxville.

35. On April ll, 2019, investigators installed a court authorized GPS tracking device on the
silver Nissan Maxima being driven by FUJl. The information obtained from the tracking device,
as well as physical surveillance operations, indicates that FUJ 1 resides at TARGET LC)CATION
A. The tracking device indicates that the Nissan Maxima known to be driven by FUJI comes and
goes frequently from TARGET LOCATIGN A and spends most over-nights at that location
According to the GPS tracker on the vehicle driven by FUJ 1, on April 19, 2019, FUJ 1 left
TARGET LOCATION A at 9:45 am after spending the night at that location and traveled to '
Gold’s Gym. Officers then witnessed FUJ 1 get into the vehicle at Gold’s Gym in Knoxville, TN
and return to TARGET LOCATION A. 1n addition CHANDLER has one elementary school
aged child. Almost every weekday since the tracker has been installed, the vehicle has also
traveled to Pond Gap Elementary School in Knoxville, TN. `Based on the investigation 1
believe F1111 is living with CHANDLER at TARGET LOCATION A. Both FUJ 1 and
CHANDLER are believed to be engaged in the DTO. In addition since the installation the
tracking device has shown that the Maxima was present at TARGET LOCATION A during
several visits by the Nissan Versa. The tracking device has also shown multiple visits to 5110

Mclntyre Road, believed to be the residence of TURNER.

30

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 30 of 35 Page|D #: 40

36. On April 10, 2019, investigators conducted a surveillance operation at TARGET
LOCATION C. During the surveillance operation officers observed multiple vehicles coming
and going from the driveway in the rear of TARGET LOCATION C. All of the vehicles that
visited TARGET LOCATION C pulled into the alley behind the residence, parked in the yard,
and the occupants approached the apartment in the rear of the residence. The visits were very
short in duration usually less than five minutes The volume of traffic was excessive for a
residential location even for a residence divided into apartments Based on my training and

experience, 1 believe that this activity is consistent with drug sales from a residential location

37. On April 12, 2019, patrol officers with the Knox County Sheriff’s Office (KCSO)

v encountered an individual at 2709 Rifle Range Rd in Knox County, TN. The individual, whose
identity is known to law enforcement but withheld for his/her protection was found to be in
possession of a small amount of suspected heroin (approximately .22 grams). The individual
told the officers that he/she had just purchased the heroin from a white male named “JJ” at
TARGET LOCATION C. The individual was issued a misdemeanor citation and released. The

small amount of suspected heroin wasseized by the KCSO.

38. On April 14, 2019 officers with the Maryville, TN Police Department responded to a
residence in Maryville on a drug overdose call. Upon their arrival, they found the victim in
respiratory distress and unconscious The officers administered Naloxone to the victim, who
regained consciousness The officers contacted the 5th J udicial Drug Task Force to follow-up
with the overdose investigation The investigative report indicates that the confidential source
and ROGERS went to the “l\/lerchants Road Area” to meet with “JJ” at TARGET LOCATION C
and received drugs that we have reason to believe led to this overdose.

31

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 31 of 35 Page|D #: 41 '

39. On April 17, 2019, officers with the KPD and the TBI conducted a surveillance operation
at TARGET LOCATION C. Between the hours of approximately 12:30 p.m. and 7:00 p.m.,
officers observed as approximately 25 vehicles, some with multiple occupants, visited TARGET
LOCATION C. The vast majority of the visitors parked in the rear of the residence, approached,
and entered the apartment on the west side of the rear of the house. Most of the visits were short
in duration Based on my training and experience, this is an unusual volume of traffic and is
indicative of drug sales taking place at a residential location During the surveillance operation
officers only'observed one individual enter and exit the door on the right (east) side of the rear of
TARGET LOCATION C. While conducting the surveillance operation the following incidents '

occurred:

a. At approximately 4:15 p.m., officers observed as a blue Honda bearing Tennessee
registration P2129R pulled into the driveway in the rear of TARGE LOCATION C. The driver
exited the vehicle, approached the door on the west side of the rear of the residence, and entered
the apartment After less than five minutes, the driver exited the apartment on the west side of
the rear of the residence and re-entered the driver’s seat of the blue Honda. The vehicle then
exited the driveway and drove to the Fountain City Duck Pond located at 5237 N. Broadway,
which is a short distance from TARGET LOCATION C. Officers observed as a female and
small child exited the vehicle, but the driver remained in the driver’s seat. Officers noted that the
vehicle had crossed the center line to park illegally and the registration on the vehicle was not
current An officer approached the vehicle and observed the driver attempting to inhale a
substance into his/her nose. Upon seeing the officer, the driver threw something into the

floorboard and quicklyexited the vehicle. The driver, whose identity is known to police but is

32

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 32 of 35 Page|D #: 42

being withheld for his/her protection consented to a search of his/her person which resulted in
the discovery of a small cut plastic straw commonly used to inhale heroin The driver admitted
to inhaling heroin as the officer was approaching and throwing the remaining heroin into the
floorboard. A drug detection canine (K-9) responded to the scene and conducted a free air sniff
around the vehicle The K-9 alerted to the odor of controlled substances and a search was
conducted The officer found a residual amount of what appeared to be heroin in the driver’s
floorboard. The driver voluntarily informed the officer that he/she had just purchased heroin
from a white male he/she only knew as “JJ” from a house nearby. The driver offered to point out
the house if the officer would transport him/her to the area. The officer placed the driver in his
patrol car and followed the directions provided by the subj ect. The driver of the blue Honda
pointed out the rear of TARGET LOCATION C as being the house and pointed out the
apartment on the west side of the rear of the residence as the location where he/she purchased

heroin from “JJ.”

b. At approximately 5:15 p.m., officers observed a Dodge Ram pickup truck with a
tool box and ladder in the bed pull into the rear driveway of TARGET LOCATION C. Officers
observed as the two occupants of the vehicle exited and approached the west side of the rear of
the residence Due to their surveillance position the officers were unable to see the occupants
actually enter the door on the west side of the rear of the residence, but they were observed
approaching that location After a short period of time, the two males returned to the Dodge
Ram and got into the vehicle The vehicle exited the alley behind the residence and traveled
west on Cedar Lane. The vehicle turned north onto Parkdale Road where it was observed

exceeding the speed limit by approximately 15 mph. An officer conducted a traffic stop on the

33

Case 3:19-mj-01051-DCP Document 16 Filed 05/03/19 Page 33 of 35 Page|D #: 43

vehicle at 6530 Fountain City Road. The driver, Clifford Johnson, was found to be in violation
of the Habitual Motor Vehicle Act and was arrested on that felony offense A drug detection K-9
responded to the scene of the stop and conducted a free air sniff around the vehicle The K-9
alerted to the odor of controlled substances around the vehicle and a search was conducted.
While speaking to the passenger, Clifford Lowe, the assisting officer noticed a small yellow bag
on the running board on the passenger side of the vehicle When asked about the bag, Clifford
Lowe stated that it was his A search of the bag resulted in the discovery of a small amount of
methamphetamine During the search of the vehicle, officers discovered hypodermic syringes
commonly used to inject heroin and meth, as well as a spoon with burnt residue, commonly used

to prepare heroin for injection

40. Based on the evidence presented in this affidavit from the investigation of the DTO,
involving FUJI, SQUIRREL, TURNER, DIOP, COLLIER, and others known and unknown
there is probable cause to believe these individuals are engaged in an ongoing criminal enterprise
and that the residences at TARGET LOCATlON A, TARGET LGCATION B, and TARGET
LOCATION C have been and are currently being used to maintain store, and distribute
controlled substances and the other contraband property described above Based on my training
and experience, 1 believe that the search of these residences will result in the discovery of

evidence of the aforementioned criminal activity.

34

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 34 of 35 Page|D #: 44

CONCLUSION

Based on the foregoing, we respectfully request this Honorable Court to authorize a
search of residences at TARGET LOCATION A, TARGET LOCATION B, and TARGET
LOCATION C, as there is probable cause that they contain evidence, ii'uits, and instrumentalities
of violations of Title 21, United States Code, Sections 846, and 841(a)(1), and Title 18, United

States Code, Section 922, as further described in Attachment D.

Respectfully submitted,

.//e¢/

P ER G. WOODEN
Special Agent
DEA

Subscribed and sworn to before me on this jQ/hday of April, 2019

DEBRA C. POPLIN
United States Magistrate Judge

35

Case 3:19-mj-01051-DCP Document 6 Filed 05/03/19 Page 35 of 35 Page|D #: 45

